Opinion issued January 9, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00415-CR
____________

CORY JAMES COX, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 868456



MEMORANDUM  OPINION
	Appellant, Cory James Cox, pleaded guilty to burglary of a habitation with
intent to commit theft without a plea bargain agreement.  The court sentenced
appellant to five years' confinement, then granted appellant shock probation.  See
Tex. Code Crim. Proc. Ann. art. 42.12, § 6 (Vernon Supp. 2003).  The State
subsequently filed a motion to revoke community supervision to which appellant
pleaded true.  The trial court assessed punishment at three years' confinement.  We
affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	Counsel certifies that a copy of the brief was delivered to appellant, whom
counsel advised by letter of his right to examine the appellate record and file a pro
se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More
than 30 days have passed, and appellant has not filed a pro se brief.  We have
carefully reviewed the record and counsel's brief.  We find no reversible error in the
record, and agree that the appeal is wholly frivolous.
	We affirm the judgment.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).